Judgment unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: We affirm that portion of the judgment that decrees that plaintiffs are the owners of the beach area lying between the high bank on their property and the waters of Lake Erie. We modify the judgment, however, by vacating the second, third and fourth decretal paragraphs and by denying the motion and cross motion for summary judgment insofar as they seek a declaration of the easement rights of defendants over the beach area. Factual issues exist regarding the nature and scope of the easements granted in common to all owners of the subdivision. (Appeals from Judgment of Supreme Court, Erie County, Joslin, J.—Summary Judgment.) Present—Pine, J. P., Lawton, Wesley, Balio and Davis, JJ.